Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-15 of U.S. Application 17/316,347 filed on May 10, 2021 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2021 and 12/09/2021 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Objections
Claim 5 is objected to because of the following informalities:  Please amend claim 5 from “wherein each high- frequency connection is connected via an adapter (for impedance conversion, to the emitter elements each forming a surface dipole “ to “wherein each of a high- frequency connection is connected via an adapter (for impedance conversion, to the emitter elements each forming a surface dipole “ (lacks anteceded basis). Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1, 5-8, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al (US Pat No. 6606904) in view of Westerling et al (USPGPub 20040080324).


    PNG
    media_image1.png
    748
    502
    media_image1.png
    Greyscale

Prior Art: Muller


Regarding claim 1, Muller discloses system for recognition and/or determination of the volume of bodies (disclosed in abstract) or substances made of dielectric and/or conductive material  (material of 5) within an interior of a measuring cell (1) , in the form of a container (3), with a conductive and/or non-conductive measuring cell wall that has a surface directed into the interior (wall of 1) , comprising: - microwave unit (9) , and an antenna (7) having at least one disk-shaped carrier substrate ( substrate of 15) which has a first surface facing a first side (top of 15) and a second surface which is opposed to the first surface and forms an outer side of the antenna (bottom of 15) , wherein the carrier substrate is arranged and intended to replace part of the surface of the measuring cell wall directed into the interior during operation (col 5 lines 20-45 discloses during operation), after fastening the ultra-broadband antenna to the measuring cell, or to extend in the interior at a distance in front of the measuring cell wall (shown in fig 1 as extending in the measuring cell), wherein the ultra-broadband antenna includes emitter elements (11,13,33,35,37, S,E)arranged on or in the carrier substrate is set up as an electrically short antenna (to send and receive signals) with an at least substantially hemispherical emission characteristic to cover a volumetric measurement field (col 5 lines 31-48 discloses still having emitter elements on the substrate).Muller does not fully disclose an ultra-broadband microwave unit, and an ultra-broadband antenna.
However, Westerling discloses an ultra-broadband microwave unit, and an ultra-broadband antenna (par 36 discloses broadband antennas and microwave). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Muller in view of Westerling in order to provide a wide range of frequencies to test the material in the cell. 

Regarding claim 5, Muller discloses wherein each high-frequency connection is connected via an adapter for impedance conversion, to the emitter elements each forming a surface dipole (col 5 lines 31-55 discloses the branches diverge on a circle segment 31. Therefore is an adapter and the surface form a dipole). 

Regarding claim 6, Muller discloses wherein the ultra-broadband antenna comprises a shield arranged at a distance from the carrier substrate and towards the first side when viewed from the carrier substrate (using 21 as a protective layer). 

Regarding claim 7, Muller discloses wherein the shield is not connected to the ultra-broadband microwave unit and/or wherein the shield is formed by the metallic measuring cell wall or a cover of the ultra-broadband antenna (shown in fig 2 as using 21 as a protector for the antenna).

Regarding claim 8, Muller discloses wherein the ultra-broadband antenna comprises a shield arranged at a distance from the carrier substrate and towards the first side when viewed from the carrier substrate and wherein the adapter is arranged between the shield and the carrier substrate (shown in fig 2 where the adapter of 31 is between the shield 21 and the substrate).

Regarding claim 11, Muller discloses wherein the ultra-broadband microwave unit is set up for the use of a continuously periodic signal as the ultra-broadband signal (col 4 lines 22-37 discloses a continuously oscillating microwave).

Regarding claim 12, Muller discloses wherein the ultra-broadband microwave unit comprises a transmission module for generating an ultra- broadband signal (shown as t0 on fig 6).

Regarding claim 13, Muller discloses wherein the ultra-broadband microwave unit comprises an evaluation module for evaluating a received ultra-broadband signal (using 41 as an evaluation module).

Regarding claim 15, Muller discloses wherein the carrier substrate is a multi-layer circuit board and/or the emitter elements are embedded in the carrier substrate (shown in fig 2 as being multilayer circuit board). 
Allowable Subject Matter
Claims 2-4, 9,10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, the prior art of record taken alone or in combination fail to teach or suggest a system for recognition and/or determination of the volume of bodies or substances made of dielectric and/or conductive material within an interior of a measuring cell in the form of a container, with a conductive and/or non-conductive measuring cell wall that has a surface directed into the interior, comprising: two planar emitter elements are arranged on or in the carrier substrate, which are held in a common plane, extending substantially parallel to the carrier substrate and together form a surface dipole, and - a high-frequency connection which is connected to the emitter elements and to which the ultra-broadband microwave unit is also connected, for the wired transmission of an ultra-broadband signal between the emitter elements and the ultra-broadband microwave unit in combination with the other limitations of the claim. 

Claims 3 and 4 are also objected to as they depend on objected claim 2.

Regarding claim 9, the prior art of record taken alone or in combination fail to teach or suggest a system for recognition and/or determination of the volume of bodies or substances made of dielectric and/or conductive material within an interior of a measuring cell in the form of a container, with a conductive and/or non-conductive measuring cell wall that has a surface directed into the interior, comprising wherein a non-conductive and/or absorber layer adjacent to the carrier substrate and directed towards the first side is arranged as a protective layer in combination with the other limitations of the claim.
Regarding claim 10, the prior art of record taken alone or in combination fail to teach or suggest a system for recognition and/or determination of the volume of bodies or substances made of dielectric and/or conductive material within an interior of a measuring cell in the form of a container, with a conductive and/or non-conductive measuring cell wall that has a surface directed into the interior, comprising: wherein a non-conductive and/or absorber layer adjacent to the carrier substrate and directed towards the first side is arranged as a protective layer and wherein the adapter is embedded in the protective layer in combination with the other limitations of the claim.

Regarding claim 14, the prior art of record taken alone or in combination fail to teach or suggest a system for recognition and/or determination of the volume of bodies or substances made of dielectric and/or conductive material within an interior of a measuring cell in the form of a container, with a conductive and/or non-conductive measuring cell wall that has a surface directed into the interior, comprising: at a second ultra-broadband antenna wherein the second ultra-broadband antenna is connected to at least one evaluation module for evaluating a received ultra- broadband signal in combination with the other limitations of the claim.




Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Klofer et al (USPGpub 20150346016): discloses determining a physical and chemical process. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2858